Capozzoli and McNally, JJ. (dissenting).
The Supreme Court is a court of original and unlimited jurisdiction. Concededly, it had the power to accept the plea to assault in the third degree in satisfaction of the indictment which charged assault in the second degree (Penal Law, § 242) and endangering the life and health of a child (Penal Law, § 483). We find no abuse of discretion in its so doing, especially in a case such as this, which, on its face, does not present a classical family dispute. Consequently, we would affirm the conviction.
Stevens, J., concurs with Botein, P.J.; Wither, J., concurs in concurring opinion; Capozzoli and McNally, JJ., dissent in opinion.
Judgment of conviction reversed, on the law and on the facts, and the matter transferred to the Family Court of the State of New York, Bronx County, and further prosecution of the indictment stayed pending the Family Court proceedings.